261 F.2d 833
Charles PURCILLA and Timothy McLEAN, Appellants,v.William H. BANNAN, Warden, State Prison of SouthernMichigan, Appellee.
No. 13541.
United States Court of Appeals Sixth Circuit.
Nov. 3, 1958.

Flach Douglas, Cincinnati, Ohio, for appellants.
Paul Adams, Atty. Gen., Samuel J. Torina, Sol.  Gen., Lansing, Mich., for appellee.
Before MARTIN and MILLER, Circuit Judges, and JONES, District Judge.
PER CURIAM.


1
This cause has been heard and considered on appeal by two convicts from the denial of a petition for writ of habeas corpus filed by them.


2
Having duly considered the briefs and oral arguments and the record in the cause, conclusion has been reached that the dismissal of the petition for writ of habeas corpus by the district court was correct, for the reasons stated by United States District Judge Thornton in his carefully prepared and detailed opinion.


3
The judgment of the district court is affirmed.